Citation Nr: 1616748	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-24 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.

2.  Entitlement to service connection for right knee osteoarthritis to include as secondary to service connected left knee degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968, and June 1977 to May 1981.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the RO.  In that decision, the RO, in pertinent part, denied entitlement to service connection for the claimed right knee disability and denied entitlement to a rating in excess of 10 percent for the service-connected left knee disability.

Following the Veteran's testimony in a video-conference hearing held before the undersigned in April 2011, the Board most recently remanded these claims on appeal for further development in May 2013.  

In December 2010, the Veteran raised the issue of service connection for a low back disability secondary to the service-connected left knee disability and the Board hereby refers it to the RO for appropriate action.  

The issue of entitlement to a rating in excess of 10 percent for left knee osteoarthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A right knee disability was not demonstrated during service or until many years later; and was not caused by or aggravated by the service-connected left knee disability.  
CONCLUSION OF LAW

The criteria for service connection for a right knee disability, to include as secondary to the left knee disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letter dated in January 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations and adequate opinions with respect to the claims on appeal.  Although the Veteran's representative in October 2015 requested that a specialist examine the Veteran and the April 2013 VA examination was conducted by a physician's assistant, the April 2013 opinion is fully adequate as it was provided by a medical professional who is qualified through education, training, or experience to offer medical diagnosis, statements, and opinions.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination).  The Board may assume a VA medical examiner is competent.  See Hilkert v. West, 12 Vet.App. 145, 151 (1999) (VA may presume the competence of an examiner, and an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015). 

An alternative method of establishing service connection is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The evidence does not show arthritis in service, within one year following separation from service, or that there is any continuity of symptomatology of knee arthritis following service.  As a result, service connection by demonstration of continuity of symptomatology is not warranted.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015). 

Certain conditions, such as arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within a year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

A review of the Veteran's service treatment records shows no reports or complaints of a right knee disability.  A March 1980 service treatment record does show that the Veteran suffered a an anterior cruciate ligament tear and medial collateral ligament tear of the left knee.  

A March 1989 Army National Guard record shows that the Veteran reported having a right knee operation for torn cartilage.  No residuals were reported by the examiner, although the Veteran reported painful motion, and that he could not run.  He was clinically evaluated with normal lower extremities.  

A December 1998 VA examination report shows that the Veteran reported left knee pain, swelling, and limitation of motion.  The Veteran made no reference any right knee condition and the VA examiner did not diagnose a right knee condition.

A May 1999 private treatment record from Dr. G.R. shows that the Veteran reported knee pain.  He was assessed with myofascial pain and gout noted to be stable.

An October 2000 private treatment record from Dr. G.R., shows that the Veteran was treated for arthritic flaring throughout the body to include the right knee.  Tenderness without significant limitation of motion was noted around the knees.  

A June 2002 VA examination report shows that the Veteran had undergone aspiration on his right knee which confirmed a diagnosis of gout.  The Veteran reported that he experienced knee pain and swelling bilaterally during weightbearing, when standing more than two hours or walking more than one half-mile.  

A February 2008 VA examination report shows that the examiner noted pseudogout arthritis affected his right knee.  The examiner also reported that the Veteran had underlying degenerative joint disease overlying gout changes.  The examiner reported that there was no evidence of weightbearing gait or stance changes that showed an association of nexus to the right knee secondary to the left knee complaint.  The examiner reported that there was primary evidence that his joint complaints were secondary to gout.  The examiner concluded the right knee condition was not caused by or the result of active duty service and was not caused by or the result of his left knee.  The examiner opined that the primary cause of the Veteran's right knee condition was gout with overlying acute chronic episodes due to changes in uric acid elevations and genu varum which changed the distribution of the plum line of stress on the knees for neutrality to the midline medial joint.  

An April 2011 private treatment letter from Dr. A. H., shows that the Veteran had multiple orthopedic problems.  Dr. A.H., opined that the Veteran was treated for left knee osteoarthritis and favored the left knee relying more heavily on the right knee.  Therefore, Dr. A.H., reported that it was reasonable to conclude that at least some contribution to the discomfort that the Veteran felt on the right was a result of the limping.  Dr. A.H., noted that he had not quantified nor did he believe that it was possible to quantify the effect.  

An April 2013 VA examination report shows that the Veteran was diagnosed with left and right knee tricompartmental arthritis.  The Veteran reported that he started having right knee pain in 2002 or 2004.  The VA examiner opined that it was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran was affected with gout.  The examiner reported that the Veteran had natural age related senescence arthritis.  Additionally, the examiner noted that the Veteran had past treatment for gout of the right knee by a rheumatologist.  The examiner remarked that the Veteran' right knee was not due to active service and was not caused or related to the service connected left knee.  The examiner also remarked that the right knee was not aggravated or worsened beyond natural progression by the left knee disability.  The examiner explained that the symptoms affecting the right knee were due to senescence and overlying gout which has played a part in the acceleration of the joint destruction process.  

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a right knee disability. 

Service treatment records show that the Veteran was seen on multiple occasions concerning complaints regarding his left knee. However, the service treatment records are negative for any complaints pertaining to the right knee.  In addition, the May 1981 separation examination showed that he was clinically evaluated with normal lower extremities and denied any right knee problems as left knee issues were reported. 

After service, the first evidence that the Veteran had complaints pertaining to the right knee was in the March 1989 National Guard record, however the Veteran has never stated that his right knee condition was incurred in active or National Guard service, only that it is secondary to his service-connected left knee disability.  The Board also notes that there is no reference in the Veteran's service treatment records pertaining to the right knee but there are substantial indications that the Veteran did have a left knee injury.  The first documentation of right knee arthritis was in October 2000, which is well beyond the one year presumptive period for establishing service connection for arthritis as a chronic disease.  38 C.F.R. 
§§ 3.307, 3.309 (2015).  Furthermore, the passage of many years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

It is the Board's duty to assess the credibility and probative value of evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992).  Moreover, providing that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429 (1995).  With any piece of evidence, the credibility and weight to be assigned to the opinions are within the province of the Boards as the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 46 (1993).

In this case, the only medical evidence of a favorable nexus opinion is provided in a February 2012 letter from Dr. A.H., in which that doctor opined that the Veteran's current left knee disability caused a favoring of the left knee relying more heavily on the right knee.  Therefore, Dr. A.H., opined that it was reasonable to conclude that at least some contribution to the discomfort that he may feel on the right knee was a result of the limping.  

Here, the Board finds that the opinion by Dr. A.H. is speculative in nature and is of negligible probative value.  Additionally, the Board notes that Dr. A.H., did not specifically find that the Veteran's right knee condition was caused or aggravated by the service-connected left knee due to limping.  Dr. AH., opined that the left knee osteoarthritis may contribute to discomfort the Veteran may feel affecting his right knee.  However, Dr. A.H.'s opinion is speculative in nature and cannot support a grant of service connection.  Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Obert v. Brown, 5 Vet. App. 30 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94(1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  This opinion is therefore afforded little, if any, probative weight.  To the extent that the opinion is not speculative, the Board finds that it is outweighed by the VA examiner's opinion which is more thorough.

By contrast, he April 2013 VA examiner, who reviewed the entire claims file and discussed the pertinent medical evidence of record, concluded that the Veteran's current right knee disability was not caused or aggravated by active military service or the Veteran's service connected left knee disability but was due to gout and aging.  The rationale underlying the opinion is reasonable and consistent with the evidence of record.  The VA examiner concluded that the Veteran's right knee disability, most recently diagnosed as tricompartmental arthritis was a result of aging and gout rather than due to active service or the service-connected left knee disability.  The Board also notes that the VA examiner pointed out that the Veteran did not report symptoms concerning his right knee until many years after separation from service. 

With regard to the Veteran's assertion that his right knee disability was caused or aggravated by his service-connected left knee disability, the Board finds that the April 2013 VA examination report is probative and persuasive that the Veteran's right knee disability was not caused by service or alternatively caused or aggravated by the service-connected left knee disability.  The VA examiner specifically reported that the Veteran's right knee tricompartmental arthritis was caused by gout and aging.  With regard to aggravation, the VA examiner also opined that the Veteran's left knee condition did not aggravate his right knee condition as the condition was attributable to gout and aging.  

Accordingly, the Board finds that the most probative and persuasive opinion regarding the claim for service connection for a right knee disability is against the Veteran's claim.  Hayes v. Brown, 5 Vet. App. 467 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992); Guerrieri v. Brown, 4 Vet. App. 46 (1993) (probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician's reaches; credibility and weight to be attached to medical opinions are within the province of the Board.) 

Moreover, there is no evidence that the Veteran's right knee arthritis manifested within a compensable degree within one year of separation from active service.  38 C.F.R. §§ 3.307; 3.309 (2015).  

The Board has not ignored the Veteran's statements made in support of his claim.  The Veteran has provided statements that his right knee disability was caused or aggravated by his service-connected left knee disability.  The Board acknowledges that the Veteran is a layperson, and for the purpose of providing an opinion, he is competent to report observable symptoms he experiences through his senses such as pain and discomfort.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, an opinion concerning the diagnosis of right knee tricompartmental arthritis and the relationship between service and the Veteran's left knee disability is of a medically complex nature.  The diagnosis and analysis of etiology requires expert medical training, which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent to render an opinion as to the etiology of his right knee disability.

Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Therefore, entitlement to service connection for a right knee osteoarthritis to include as secondary to a left knee disability, is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for right knee osteoarthritis to include as secondary to the service-connected left knee degenerative joint disease is denied.  


REMAND

With regards to the Veteran's claim for entitlement to a rating in excess of 10 percent for left knee degenerative joint disease the Veteran's representative in an October 2015 correspondence, asserted that the left knee disability had worsened since the last VA examination.  Therefore, as the Veteran's previous VA examination occurred in April 2013 and the Veteran has asserted that his left knee osteoarthritis has worsened, a new contemporaneous VA examination is warranted.  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise concerning the severity of the left knee degenerative joint disease.  The examiner must review the claims file and must note that review in the report.  The report of examination should include a complete rationale for all opinions expressed.  The examiner should set forth all current complaints and findings pertaining to the left knee disability.  The examiner should address the range of motion in degrees of flexion and extension and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain sets.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.  

2.  Readjudicate the claim and if the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


